 1          I, Chase Hamby, declare as follows:

 2          1.      I am employed by Defendant Eventbrite, Inc. (“Eventbrite” or the “Company”) as

 3   a Salesforce Developer II. I have been employed by Eventbrite in a Salesforce Developer role

 4   since approximately August 2019, and was employed in other capacities since approximately

 5   March 2016. I submit this Declaration in support of Eventbrite’s Second Motion to Compel

 6   Arbitration (Eventbrite’s “Motion”). The statements in this Declaration are based on my

 7   personal knowledge and/or a reasonable and diligent investigation of pertinent Eventbrite records

 8   and information. If called upon to do so, I could and would testify competently to the statements

 9   set forth below.

10          2.                                                                          I have been

11   responsible for helping to maintain and support the “Help Center” component of the Company’s

12   website.

13

14

15

16                                                     Eventbrite’s Terms of Service (“TOS”) is an

17   article within Eventbrite’s Help Center.

18          3.      Eventbrite’s Help Center does not operate in the same way, and is not stored or

19   hosted in the same way, as Eventbrite’s sign-up or check-out flows.

20          4.      When a user navigates to an article within Eventbrite’s Help Center (available at
21   www.eventbrite.com/support), including Eventbrite’s TOS, the user sees
22

23                            This has been true throughout my tenure with the Company.

24          5.      Three groups of files control the display and rendering the TOS article within

25   Eventbrite’s Help Center, exclusive of any files stored locally on a user/client-device. First,

26   there are Help Center-specific

27
                                                      -1-
28      DECLARATION OF CHASE HAMBY IN SUPPORT OF EVENTBRITE, INC.’S SECOND MOTION TO COMPEL ARBITRATION
                                           CASE NO. 3:20-CV-03698-WHO
 1

 2               Eventbrite stores                          and associated code in its Github repository.

 3

 4

 5

 6          6.      Second, there are Help Center-specific

 7

 8                 Eventbrite’s                   and associated code are stored within the Company’s

 9   Github repository.

10          7.      Third, there are Help Center-specific .html, .css, javascript, and other files that

11   control the styling, formatting, and appearance of certain elements of Help Center pages,

12   including the content of the TOS. Such files are pulled from

13                             as referenced above. These files are stored in a .zip file within

14   Eventbrite’s systems. Those files have not been modified in any respect relevant to the display

15   or rendering of Eventbrite’s TOS since I joined the Company’s                 development team in

16   2019. I have reviewed the metadata for files contained in the above-described .zip file, and

17   confirmed that no file involved in the display or rendering of the TOS has been modified since

18   2018 (although a small handful of files involved in the display or rendering of separate portions

19   of Eventbrite’s Help Center have been modified since that time).

20          8.      No other files are involved in the display or rendering of the content of
21   Eventbrite’s TOS to users who navigate to Eventbrite’s Help Center. To be clear, there are
22   additional files that power certain components that appear on all Help Center pages but are not
23   relevant to the content or appearance of the TOS, such as the header and the footer for Help
24   Center pages, a feature by which users may submit feedback on the Help Center by clicking a
25   smiling or frowning face, and a feature that displays any other Help Center articles related to the
26   article being displayed to the user.
27
                                                      -2-
28      DECLARATION OF CHASE HAMBY IN SUPPORT OF EVENTBRITE, INC.’S SECOND MOTION TO COMPEL ARBITRATION
                                           CASE NO. 3:20-CV-03698-WHO
 1            9.     There are                  involved in the display or rendering of Eventbrite’s

 2   Help Center, including the TOS.

 3            10.    I was asked by Eventbrite’s legal counsel to provide all code and other files

 4   involved in the display or rendering of the TOS as they existed on December 19, 2019 and

 5   February 11, 2020, which I understand are the date on which the Plaintiffs in this case purchased

 6   credentials to third-party events via Eventbrite.

 7            11.    I made all such files available to Eventbrite’s counsel, either by emailing the same

 8   to counsel or by providing hyperlinks to the specific branches and folders within Github where

 9   such files and associated code could be collected by counsel’s vendor. Specifically, I made

10   available all pertinent                                            and the .zip described above.

11            12.    In an abundance of caution, I also provided counsel with the files that power other

12   components that appear on Help Center pages displaying the TOS but are not relevant to the

13   content or appearance of the TOS.

14            13.    I have reviewed Exhibit I to the Declaration of Antwonne Dacus, dated August

15   31, 2020, which is a screenshot from Eventbrite’s public-facing Help Center depicting the

16   version of Eventbrite’s TOS published on the Company’s website on March 11, 2019. Based on

17   my review of the files described above, as well as my personal experience over several years of

18   helping to support Eventbrite’s Help Center and working directly with the Company’s TOS,

19   Exhibit I is indeed a true and correct depiction of the version of Eventbrite’s TOS in effect

20   beginning on March 11, 2019.
21

22            I declare under penalty of perjury that the foregoing is true and correct. Executed at
23   Nashville, Tennessee.
24   Dated:                                                    ________________________
25                                                                   Chase Hamby

26

27
                                                         -3-
28      DECLARATION OF CHASE HAMBY IN SUPPORT OF EVENTBRITE, INC.’S SECOND MOTION TO COMPEL ARBITRATION
                                           CASE NO. 3:20-CV-03698-WHO
